ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 3/16/21 claims 1, 4-7, 9-14, and 23 were amended; claims 2, 3, and 8 were cancel; and claims 64-66 were added.
	Note(s):  Claims 1, 4-7, and 9-66 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 3/16/21 to the rejection of claims 1-14 ad 23 made by the Examiner under 35 USC 103, 112, and/or double patenting rejection have been fully considered and deemed persuasive for the reasons set forth below.  Therefore, the said rejections are hereby WITHDRAWN.
Double Patenting Rejection
	The double patenting rejection is WITHDRAWN because Serial No. 16/336,665 was abandoned on 5/28/21.
Written Description Rejection
	The 112 first paragraph (written description) rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.
112 Second Paragraph Rejections
	The 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.
112 Fourth Paragraph Rejections
	The 112 fourth paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.
Essential Steps Are Missing
	The 112 second paragraph (essential steps are missing) rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.
103 Rejections
	The 103 rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

CLARIFICATION OF THE RECORD
It is once again noted that Applicant's elected Group I without traverse of in the response filed 10/29/20.  The restriction requirement was deemed proper and made FINAL.
	Note#1:  Applicant was respectfully requested to elect a single disclosed species for initial examination from within the elected Group.  Initially, Applicant elected a grouping of species encompassed by the Formula of independent claim 1, 
    PNG
    media_image1.png
    100
    327
    media_image1.png
    Greyscale
, wherein R1, R3, R4, R5, R2, and R6 may have multiply definitions.  However, Applicant did state in the response that if a more specific compound is required, then they elect the compound of claim 23.  Thus, the elected species that will be examined is the compound of claim 23 in combination 
	Note#2:  Initially, Applicant’s elected species (compound of claim 23 in combination with SEQ ID No. 22 as the siderocalin, Zr89 as the imaging radionuclide, Th-227 as the therapeutic radionuclide, colon cancer as the cellular proliferation condition being treated, and PET as the imaging technique) was searched.  However, since no prior art was found which could be used to reject the elected species, the search was extended, rejections made, and the claims amended to overcome those rejections.
	Note#3:  The search was once again extended.  Since Applicant elected the siderocalin of SEQ ID No. 22 and independent claim 1 was amended to include various distinct sequences lacking a common core, the search was expanded around the core of SEQ ID No. 22.  SEQ ID Nos. 1-8, 12-16, and 18-21 have an overlapping core of amino acid residues consistent with that of SEQ ID No. 22.  Thus, the search of pending claim 1 encompassed the composition comprising 
    PNG
    media_image2.png
    97
    313
    media_image2.png
    Greyscale
 in combination with a siderocalin as set forth in any one of SEQ ID Nos. 1-8, 12-16, and 18-22.  Claims 1, 4-7, 9-24, and 64-66 read on the searched composition.  The search was not further extended because the other amino acid sequences are distinct as indicated below in the improper Markush grouping rejection.
NEW GROUNDS OF REJECTIONS
New Matter Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 9-24, and 64-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims (see independent claims 1 and 64) were amended to include (1) SEQ ID Nos: 1-8, 10, 12-16, 18 or 22 with a threonine to cysteine mutation at positon 54 or a serine to cysteine mutation at position 68; (2) SEQ ID No 20 with a threonine to cysteine mutation at position 54; and (3) SEQ ID Nos: 11 or 19 with a serine to cysteine mutation at position 68.  Applicant pointed out paragraphs [0066] and [0015] as providing support for the amended claims.  Review of those paragraphs did not provide support for the claimed invention.  Thus, Applicant is respectfully requested to once again point out support (pages and line/paragraph numbers) for the specific information that was incorporated into the claims.

Improper Markush Rejections
Claims 1, 4-7, 9-24, and 64-66 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of siderocalin sequence is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  SEQ ID Nos. 1-8, 12-16, and 18-22 have an overlapping amino acid core that is distinct from that of SEQ ID Nos. 9-11, 17, and 23-25.  As a result, a different search strategy and search of the prior art is necessary for those sequences.  The core of SEQ ID No. 22 which is Applicant’s elected species has the sequence QDSTSDLIPAPPLSKV.  SEQ ID Nos. 1-8, 12-16, and 18-21 have a core that overlaps with that of SEQ ID No. 22.  SEQ ID No: 9, for example, has a core of QELTMDPTPSPRLIPV.
	The claims are directed to a method of treating a disorder of cellular proliferation in a subject by administering a structure having the Formula 
    PNG
    media_image2.png
    97
    313
    media_image2.png
    Greyscale
 in combination with a siderocalin as set forth in any one of SEQ ID Nos. 1-25 and various mutations [(1) SEQ ID Nos: 1-8, 10, 12-16, 18, and 22 with a Thr to Cys mutation at position 54 or a Ser to Cys mutation at position 68; (2) SEQ ID No: 20 with a Thr to Cys mutation at position 54; and (3) SEQ ID Nos:  11 or 19 with a Ser to Cys mutation at position 68] as set for in independent claims 1 and 64.  Thus, the sequences do not contain a common core, but comprise a wide variety of amino acid residues and combinations thereof.
	In the instant case, if it is asserted that the claims share a common utility, namely they are used for tumor treatment, the genus does not share a substantial structural feature essential to the utility which is a feature that is essential to the activity/function of the claimed species.  The siderocalin sequences are directed to distinct peptides sequences.  As a result, such a grouping would be repugnant to scientific classification because the presence of an amino acid residue in general is not responsible for the utility of the entire molecule.  Hence, the Markush grouping is improper.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 9, 10, 15-24, and 64-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 64:  The claims are ambiguous because they contain multiple periods.  Applicant is respectfully reminded that a period concludes the claim language.  Thus, there should not be periods after ‘NO’ and ‘NOs’. For independent claim 1, see lines 18 and 19.  For independent claim 64, see lines 17 and 18.
	Claims 1, 4-7, 9, 15-24, and 64-66:  Independent claims 1 and 64 are ambiguous because it is unclear what specific disorders that involve cellular proliferation Applicant is referring to that are compatible with the instant invention that involves treatment using the designated composition.  Since claims 4-7, 9, 15-24 depend upon independent claim 1 and claims 65 and 66 depend upon independent claim 64 for clarity, those claims are also vague and indefinite.
	Claim 10:  The claim is ambiguous because it is unclear which thyroid condition (disease) and blood condition (disorder) Applicant is referring to that is treatable with the designated composition.  In particular, it is unclear what disorders/conditions fall within the scope of ‘thyroid disease’ and ‘blood disorder’.
	Claims 15 :  Did Applicant intend to write ‘The method’ instead of ‘A method’ because the method of claim 15 depends upon claim 1 and it is proper antecedent basis.  In addition, did Applicant intend to write ‘the structure is’ instead of ‘the structure comprises’ (line 1) as what is listed in the claim is actually the structure that is used in combination with the siderocalin?
	Claim 15:  The claim contains improper Markush terminology (see lines 4, 6, 8, and 9).  Specifically, according to MPEP 803.02, proper Markush terminology requires ‘closed’ language.  The term ‘comprise’ and ‘including’ are ‘open’ terminology and allows for other unknown substances to be present in the Markush grouping.  
	Claim 16:  Did Applicant intend to write ‘The method’ instead of ‘A method’ because the method of claim 16 depends upon claim 1 and it is proper antecedent basis.  In addition, the claim contains improper Markush terminology (see lines 2, 3, and 4).  Specifically, according to MPEP 803.02, proper Markush terminology requires ‘closed’ language.  The term ‘comprise’ is ‘open’ terminology and allows for other unknown substances to be present in the Markush grouping.  
	Claim 17:  Did Applicant intend to write ‘the structure is’ instead of ‘the structure comprises’ (line 1) as what is listed in the claim is actually the structure that is used in combination with the siderocalin?  In addition, the claim contains improper Markush terminology (see lines 4 and 5).  Specifically, according to MPEP 803.02, proper Markush terminology requires ‘closed’ language.  The term ‘comprise’ and ‘including’ are ‘open’ terminology and allows for other unknown substances to be present in the Markush grouping.  
	Claim 18:  Did Applicant intend to write ‘the structure is’ instead of ‘the structure comprises’ (line 1) as what is listed in the claim is actually the structure that is used in combination with the siderocalin?  In addition, the claim contains improper Markush terminology (see lines 4 and 5).  Specifically, according to MPEP 803.02, proper Markush terminology requires ‘closed’ language.  The term ‘comprise’ and ‘including’ are ‘open’ terminology and allows for other unknown substances to be present in the Markush grouping.  
	Claim 19:  Did Applicant intend to write ‘the structure is’ instead of ‘the structure comprises’ (line 1) as what is listed in the claim is actually the structure that is used in combination with the siderocalin?  In addition, the claim contains improper Markush terminology (see lines 4 and 5).  Specifically, according to MPEP 803.02, proper Markush terminology requires ‘closed’ language.  The term ‘comprise’ and ‘including’ are ‘open’ terminology and allows for other unknown substances to be present in the Markush grouping.  
	Claim 20:  Did Applicant intend to write ‘the structure is’ instead of ‘the structure comprises’ (line 1) as what is listed in the claim is actually the structure that is used in combination with the siderocalin?  In addition, the claim contains improper Markush terminology (see lines 4 and 5).  Specifically, according to MPEP 803.02, proper Markush terminology requires ‘closed’ language.  The term ‘comprise’ and ‘including’ are ‘open’ terminology and allows for other unknown substances to be present in the Markush grouping.  
	Claim 21:  Did Applicant intend to write ‘the structure is’ instead of ‘the structure comprises’ (line 1) as what is listed in the claim is actually the structure that is used in combination with the siderocalin?  In addition, the claim contains improper Markush terminology (see lines 4 and 5).  Specifically, according to MPEP 803.02, proper Markush terminology requires ‘closed’ language.  The term ‘comprise’ and ‘including’ are ‘open’ terminology and allows for other unknown substances to be present in the Markush grouping.  
	Claim 22:  Did Applicant intend to write ‘the structure is’ instead of ‘the structure comprises’ (line 1) as what is listed in the claim is actually the structure that is used in combination with the siderocalin?  In addition, the claim contains improper Markush terminology (see lines 4 and 5).  Specifically, according to MPEP 803.02, proper Markush terminology requires ‘closed’ language.  The term ‘comprise’ and ‘including’ are ‘open’ terminology and allows for other unknown substances to be present in the Markush grouping.  
	Claim 24:  Did Applicant intend to write ‘the structure is’ instead of ‘the structure comprises’ (line 1) as what is listed in the claim is actually the structure that is used in combination with the siderocalin?
	Claims 64-66:  Independent claim 64 is ambiguous for the following reasons.  (1) The claim contains improper Markush terminology (see line 10).  Specifically, according to MPEP 803.02, proper Markush terminology requires ‘closed’ language.  The term ‘comprise’ and ‘including’ are ‘open’ terminology and allows for other unknown substances to be present in the Markush grouping.  Since claims 65 and 66 depend upon independent claim 64 for clarity, those claims are also vague and indefinite.

WITHDRAWN CLAIMS
Claims 25-63 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

COMMENTS/NOTES
It should be note that claims 1, 4-7, 9-24, and 64-66 were all examined in-part.  Specifically, since Applicant elected the siderocalin of SEQ ID No. 22 and independent claim 1 was amended to include various distinct sequences lacking a common core, the search was expanded around the core of SEQ ID No. 22.  SEQ ID Nos. 1-8, 12-16, and 18-21 have an overlapping core of amino acid residues consistent with that of SEQ ID No. 22.  Thus, the search of pending claim 1 was examined only to the extent that the composition comprises a structure 
    PNG
    media_image2.png
    97
    313
    media_image2.png
    Greyscale
 in combination with a siderocalin as set forth in any one of SEQ ID Nos. 1-8, 12-16, and 18-22.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        June 1, 2021